Citation Nr: 1227852	
Decision Date: 08/13/12    Archive Date: 08/21/12

DOCKET NO.  05-41 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1968 to December 1969. 

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2005 rating decision in which the RO, inter alia, declined to reopen the Veteran's previously-denied claims for service connection for a back disability and a left shoulder disability.  In November 2005, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in December 2005, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that month. 

In November 2006, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge; a transcript of that hearing is also of record.

In June 2007, the Board remanded the requests to reopen to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, the AMC continued to deny the Veteran's petitions to reopen his service connection claims (as reflected in a January 2008 supplemental SOC (SSOC)) and returned both matters to the Board for further consideration. 

In September 2009, the Board reopened the claims, and remanded the claims for service connection for a back disability and left shoulder disability, on the merits, to the RO, via the AMC, for further action, to include additional development of the evidence.  After completing the requested development, the AMC denied both service connection claims (as reflected in a November 2010 SSOC) and returned these matters to the Board for further consideration.

In February 2011, the Board denied the claims for service connection for  back disability and left shoulder disability.  The Veteran appealed the Board's February 2011 decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2011, the Court granted the joint motion for remand filed by representatives for both parties, vacating that portion of the decision in which the Board denied service connection for a back disability, and remanding that claim to the Board for further proceedings consistent with the joint motion.  As noted by the parties in the joint motion, the portion of the decision in which the Board denied service connection for a left shoulder disability was not disturbed.

For the reason expressed below, the matter remaining on appeal is, again, being remanded to the RO, via the AMC.  VA will notify the Veteran when further action, on his part, is required.


REMAND

In light of points raised in the parties' joint motion for remand, and the Board's review of the claims file, further RO action on the claim on appeal is warranted.

In the joint motion for remand, the parties identify multiple errors concerning the Board's February 2011 denial of service connection for a back disability.  First, the parties indicate that the Board impermissibly determined that the Veteran's assertions of an in-service back injury and subsequent continuity were not credible by relying solely upon the absence of contemporaneous medical evidence which supports the Veteran's assertions.  Second, the parties note that the Board did not discuss the credibility and probative weight of buddy statements in the claims file which purportedly support the Veteran's contentions of an in-service back injury.  Third, the parties point out that the Board did not address in its analysis a January 1976 private treatment record from Dr. Q., which notes that the Veteran reported that he had been experiencing chronic low back pain since his active duty service.  Last, the parties argue that the Board did not provide adequate reasons and bases in determining that VA's duty to assist the Veteran was satisfactorily discharged.  In this regard, the parties note that in the April 2010 VA examination report and August 2010 addendum report, the VA examiner acknowledged the existence of the aforementioned buddy statements; however, did not provide an adequate discussion of the buddy statements in his rationale.  As characterized by the parties, "the treatment by the examiner of the lay evidence appears to be one of disregard for that evidence, rather than a consideration of it." 

Indeed, the evidence in the claims file includes a pair of buddy statements received by VA in November 1976 from R.P. and R.L.L.  R.P. recalled that the Veteran sustained a back injury during service while performing his duties as an assistant gunner.  He recalled further that the Veteran was prescribed bed rest as treatment for the back injury.  R.L.L. stated that he actually provided back treatment to the Veteran in August 1968 in a field dispensary at Camp Shelby, Mississippi.  Consistent with R.P., he also recalled that the Veteran injured his back while performing his duty on a howitzer.  R.L.L. also recalled that the Veteran was treated with prescribed rest and pain medications.

The April 2010 VA examination report and August 2010 addendum report reflect the VA examiner's opinion that the Veteran's current back disability (diagnosed as low back pain with multilevel degenerative changes) was less likely than not caused by or a result of the Veteran's active duty service.  Although the examiner acknowledged the existence of the aforementioned buddy statements in his rationale and discussion, he did not  provide a discussion as to what impact, if any, these statements had upon his stated conclusion.

Although not an express basis for the parties' joint motion for remand, the Board also notes that the Veteran's service treatment records include a February 1966 enlistment examination report which includes a notation that the Veteran reported that he experienced recurring back pain prior to his enlistment into service.  Subsequent physical examinations performed over the course of the Veteran's service also reflect a reported history of recurring back pain.
 
Pertinent to the above, the Board notes that every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. §§ 1111 (West 2002).

In July 2003, the VA General Counsel issued a precedent opinion holding that to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that (1) the disease or injury existed prior to service and (2) that the disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  See also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Considering the evidence of record in light of the noted legal authority, the Board finds that, unfortunately, the medical evidence currently of record is inadequate, and that further VA examination and medical opinion-based on full consideration of the Veteran's documented medical history, and supported by clearly stated rationale-are needed to resolve the claim on appeal.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); 38 C.F.R. § 3.159(c)(4)(i) (2011).  

Specifically, a medical opinion is needed to address whether any back disability clearly and unmistakably existed prior to service entrance, and, if so, whether any such pre-existing disability was not clearly and unmistakably aggravated by service.  In rendering the opinion, the examiner must discuss the Veteran's service treatment records including, in particular, the notation in the July 1973 Medical Board report that, "[a]fter an adequate period of evaluation and treatment, a conference of the staff neurologist and psychiatrists reviewed the findings and agreed that the patient had a history of post-traumatic vascular headaches which existed prior to enlistment and were aggravated by a period of active duty . . . ."  

For any disability that is found not to have clearly and unmistakably existed prior to service, the examiner should opine as to whether it is at least as likely as not that any such disability had its onset in or is otherwise medically-related to service, to include to in-service injury, as alleged.

Hence, the RO should arrange for the Veteran to undergo VA examination, by an appropriate physician, at a VA medical facility.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, shall result in denial of the reopened claim.  See 38 C.F.R. § 3.655(b) (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo VA examination, to ensure that all due process requirements are met, and that the record before the VA examiner is complete, the RO should undertake efforts to obtain all outstanding, pertinent records.

The record indicates that the Veteran has been receiving treatment at the VA Medical Center (VAMC) in Providence, Rhode Island, and, the claims file contains treatment records from that facility through October 2009.  However, more recent records from that facility may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the Providence VAMC all outstanding, pertinent records evaluation and/or treatment of the Veteran since October 2009, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim for service connection.

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should obtain from the Providence VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, since October 2009.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim for service connection that is not currently of record. 

The RO should  clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all available records and/or responses from each contacted entity are associated with the claims file, the RO should arrange for the Veteran to undergo VA examination, by an appropriate physician, at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should clearly identify all current back disability(ies).  Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical principles, as to (1) the disability clearly and unmistakably existed prior to service entrance, and, if so (2) whether the disability was clearly and unmistakably not aggravated (i.e., permanently worsened beyond the natural progression) during or as a result of service.  

In rendering the requested opinion, the examiner must consider and discuss all pertinent in- and post-service medical treatment records, and the Veteran's assertions-to include the notation in the February 196 enlistment examination report that the Veteran reported experienced recurrent back pain prior to his enlistment into service.  

For each disability of the back that is found not to have clearly and unmistakably existed prior to service, the examiner is to opine as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any such disability had its onset in, or is otherwise medically-related to the Veteran's military service, to include injury therein.  

The physician should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should adjudicate the claim for service connection for a back disability.

If the Veteran fails to report to the examination scheduled in connection with the reopened claim, in adjudicating the claim, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

Otherwise, the RO should adjudicate the claim for service connection, on the merits, in light of all pertinent evidence (to particularly include all that added to the record since the RO's last adjudication of the claim) and legal authority (to include 38 U.S.C.A. § 1111 and Wagner, as cited above).

8.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).

